Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on October 15, 2021 is acknowledged.  Claims 1-45 were canceled and claims 46-66 were newly added.  Claims 46-66 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group I (claims 46-54) drawn to peptide and without traverse SEQ ID NO: 19 in the response filed October 15, 2021.  After further review, Groups II (claims 55-59) and Group II (claim 60) are rejoined as being part of Group I.    
The restriction is deemed proper and made final.  Claims 47, 61-66 are withdrawn from consideration as being drawn to a non-elected invention/species.  Claims 46 and 48-60 are examined on the merits of this office action. 

Specification Objection
The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, the sequence found on pages 8, 12, 22, 24-27, 34 disclose peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the 

The proper way to reference a peptide sequence is for example, GFTKGQVT (SEQ ID NO: X) (see 37 CFR 1.821(d)). This error should be corrected throughout the Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 48, 50-51 and 57 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 48 is dependent on claim 46.  Claim 46 claims “A peptide or peptidomimetic of 8-20 amino acids, the peptide or peptidomimetic comprising the sequence X1-X2-X3-X4-Lys-Gly-Gln-Xs-Thr-X6-X7 (SEQ ID NO: 1), wherein: X1 is an amino acid residue other than Met and His…”.  Claim 48 claims “The peptide or peptidomimetic of claim 46, comprising a sequence selected from the group consisting of X1-X2-X3-X4-Lys-Gly-Gln-Val-Thr-X-X7 (SEQ ID NO: 7) and Gly-X2-X3-X4-Lys-Gly-Gln-Val-Thr-X6-X7 (SEQ ID NO: 8), wherein: X1 an amino acid residue other than Met…”  Given that claim 48 is dependent on claim 46 which requires that X1 be an amino acid other than Met AND His, the limitation of X1 being other than Met broadens the scope of the claim and thus, claim 48 does not further limit claim 46.  
Claims 50-51 and 57 are rejected due to their dependence on claim 48 and also not furthering limiting the peptide of claim 46.

Allowable Subject Matter
Claims 46, 49, 52-56, 58-60 are allowed.

Closest Prior art Made of Record
The closest prior art made of records is Mabjeesh (WO2006038208-A2, cited in Applicant’s IDS). Mabjeesh teaches a peptide comprising DMFTKGQVT (see claim 8, SEQ ID NO:1125) which is a HIF- 1 α derived peptide.  The HIF-1alpha derived peptide of Mabjeesh is different from instant SEQ ID NO:3 in that the peptide is lacking a positively charged amino acid X6 and the peptide of Mabjeesh has a Histidine at position X1.  Furthermore, Heme oxygenase 1 (Uniprot Protein Database A0A7I2V277, see attached handout) comprises the sequence RNFQKGQVTR which is identical to instant SEQ ID NO:2 and meets the limitations of instant SEQ ID NO:1 except that the peptide has a Met at position X1 and is greater than 20 amino acids in length.  The peptides of the instant claims are peptide variants of Heme-oxygenase 1 that are not taught in the prior art.  There is no teaching, suggestion or motivation to make the peptides of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654